Exhibit 10.2

     
LSI Corporation
  1 800 372 2447
1621 Barber Lane
  lsi.com
Milpitas, CA 95035
   

(LSI LOGO) [f56299f5629900.gif]
April 7, 2010
To: Andy Micallef
Re: Benefits Summary Pursuant to the LSI Corporation Severance Policy for
Executive Officers
As a condition of the termination of your employment with LSI Corporation
(“LSI”) on the Termination Date set forth below, the following terms will apply:

•   Separation Agreement. This Separation Agreement (“Agreement”) is intended to
formalize and set forth the terms of your separation under the LSI Corporation
Severance Policy for Executive Officers effective as of June 1, 2008. This
Separation Agreement contains the entire agreement between LSI and you regarding
the termination of your employment and fully supersedes and replaces in its
entirety the provisions of the Agere Systems Inc. Officer Severance Policy and
any other agreement relating to your employment. All such other agreements,
written or oral, are hereby terminated and replaced with this Agreement.

•   Status Change Date. February 28, 2010. You acknowledge and agree that,
effective as of February 28, 2010 (the “Status Change Date”), you hereby resign
all of your positions with LSI (it being agreed and understood that your status
as Executive Vice President, Worldwide Manufacturing Operations of LSI ended
effective on February 10, 2010), and any other positions (including
directorships) with other entities that are affiliated with LSI, other than your
position as a Technical Consultant, as described below. You agree to execute any
documents that may be necessary or appropriate to effect or to memorialize any
resignations from LSI or its affiliates contemplated by this Agreement.   •  
Position; Continuation Salary. From March 1, 2010 until July 31, 2010, you will
remain an LSI employee, and your job title, as of the Status Change Date, will
be “Technical Consultant.” In this position, you will be required to provide
technical consulting to LSI on an as-needed basis. Your position as Technical
Consultant, and any other position with LSI, will terminate as of the
Termination Date. During your tenure as a Technical Consultant from the Status
Change Date until the Termination Date, you shall be paid a monthly salary of
$26,500 paid in accordance with customary payroll practices and intervals, less
any and all statutory withholding and deductions as may be required by law or as
authorized by you.   •   Termination Date; Vacation Payment. July 31, 2010. Your
position with the Company as Technical Consultant, including all compensation
and eligibility for benefits (other than post-termination benefits specifically
described herein), shall terminate on July 31, 2010 (the “Termination Date”). On
or about the Termination Date, LSI will pay you all accrued and unused vacation
through the Termination Date, less any and all statutory withholding and
deductions as may be required by law or as authorized by you.

Page 1 of 3



--------------------------------------------------------------------------------



 



•   Severance Payments. From August 1, 2010 until the earlier of (a)
February 28, 2011, and (b) such date that you secure full-time employment, you
shall continue to be paid a severance payment of $26,500 per month paid in
accordance with customary payroll practices and intervals, less any and all
statutory withholding and deductions as may be required by law or as authorized
by you. In the event that you secure full-time employment prior to February 28,
2011, then LSI shall make a single lump-sum payment to you equal to the
difference between $185,000 and the amounts of severance payments that have been
paid to you up to such earlier date.   •   Benefits. You and your eligible
dependents shall continue to be covered by LSI’s group benefit plans (e.g.,
medical, dental, prescription, vision care, and life insurance), at LSI’s
expense, except for the employee-paid portion of such premiums, until the last
day of the month in which the Termination Date falls, to the same extent that
you and your dependents were covered by said plans as of the date of this
Agreement. If you desire to continue coverage, pursuant to COBRA for medical,
dental, prescription and vision care, after the Termination Date, you may do so
at your own expense; provided, however, that LSI will pay for COBRA coverage at
the same level of coverage that was in effect for the you and you eligible
dependents immediately prior to the Termination Date (such payments shall not
include COBRA coverage with respect to the Company’s health care spending
account) for seven (7) months, at no charge to you. Thereafter, you (and, if
applicable, your eligible dependents) may continue COBRA coverage at your own
expense in accordance with COBRA. You understand and agree that you must
complete a COBRA application in order to receive the extension of health
benefits beyond the Termination Date.       Your group basic life insurance and
accidental death and dismemberment coverage will continue to the same extent the
you and the your dependents were covered by said plans as of the date of this
Agreement at the Company’s expense for a two (2) month period following the end
of the month in which the Termination Date falls. You will have the option to
convert the basic life insurance policy to an individual policy at your own
expense at the rates supplied by the underwriting company within 31 days
following the paid-up benefits extension period by submitting the conversion
application provided by the insurance carrier. Your accidental death and
dismemberment coverage is not available for conversion to an individual policy.

•   Stock Rights. You will not be eligible to receive any further stock option
or restricted stock unit grants after the Termination Date. However, existing
stock option and restricted stock unit grants will continue to vest, until the
Termination Date. All of your rights under existing stock options and restricted
stock units will be governed pursuant the agreements and plans under which they
were granted.

•   Expatriate; Relocation Benefits. Your expatriate and relocation benefits
will continue as set forth in LSI’s International Assignment Policy and the
letter agreement dated August 1, 2008 between you and LSI, and you agree to use
you reasonable best efforts to complete such relocation, including shipment of
household goods, return flights and air shipments, by such date.

•   Expense Reimbursement; Outplacement Services. You will submit your final
reasonable and customary travel and other expenses reports to LSI on or prior to
the Termination Date. LSI will pay you a lump sum of $7,000, less any and all
statutory withholding and deductions as may be required by law or as authorized
by you, for outplacement services from a provider selected by you.



Page 2 of 3



--------------------------------------------------------------------------------



 



The above reflects the terms of the agreement between you and LSI regarding the
termination of your employment. There will be no other payments or benefits
other than those specified above.
*      *      *
Andy, please sign below to indicate your concurrence with the terms and
conditions set forth in this Agreement.

                      LSI CORPORATION
 
           
/s/ A. Micallef
      By:   /s/ Gautam Srivastava
 
           
Andy Micallef
          Name: Gautam Srivastava
Title: Senior Vice President, Human Resources
 
           
Date: April 14, 2010
      Date: April 20, 2010

Page 3 of 3



--------------------------------------------------------------------------------



 



GENERAL WAIVER AND RELEASE AGREEMENT
     1. I understand and agree that (a) my employment with LSI Corporation
(together with its predecessors and its successors and assigns, “LSI”) will end
on July 31, 2010; (b) I will be paid severance and other benefits as set forth
in the attached Benefits Summary Pursuant to the LSI Corporation Severance
Policy for Executive Officers effective as of June 1, 2008 (“Summary”) only if I
sign and do not revoke this General Waiver and Release Agreement (“Agreement”);
and (c) the terms of the Summary are incorporated by reference in this Agreement
and are intended to supersede and extinguish any other obligation LSI may have
to pay me severance or other payments or benefits upon termination, including
but not limited to any agreements or understandings, whether oral or written,
made at any time prior to the date of this Agreement.
     2. In consideration of the payments and benefits set forth in the Summary,
I, on behalf of myself and my heirs, executors, administrators, successors and
assigns, knowingly and voluntarily waive, release and forever discharge LSI,
each of its subsidiaries or affiliated companies, their respective current and
former officers, employees, agents and directors, and any predecessor, successor
or assign of any of the foregoing, from any claim, charge, action or cause of
action that I or any of them may have against any such released person, whether
known or unknown, from the beginning of time through the date of this Agreement
based upon any matter, cause or thing whatsoever related to or arising out of my
employment with LSI or my termination other than claims arising out of a breach
of this Agreement or any claim that cannot be waived by law. All such claims are
forever barred by this Agreement.
     This release and waiver includes, but is not limited to, any rights or
claims under United States federal, state or local law, for wrongful or abusive
discharge, for breach of any contract, or for discrimination based upon race,
color, ethnicity, sex, age, national origin, religion, disability, sexual
orientation, or any unlawful criterion or circumstance, including, but not
limited to, rights or claims under the Family and Medical Leave Act, claims of
discrimination under the Employee Retirement Income Security Act, the Equal Pay
Act, the Occupational Safety and Health Act, the Workforce Adjustment Retraining
Notification Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, Section 1981 through 1988 of the Civil Rights Act of 1866, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Rehabilitation Act of 1973, Executive
Order 11246 and any other executive order, the Fair Labor Standards Act and its
state and local counterparts, the Uniform Services Employment and Reemployment
Rights Act, and the Immigration Reform Control Act, all as amended. I confirm
that I have no claim or basis for a claim whatsoever against LSI with respect to
any such matters related to or arising out of my employment by LSI or my
termination.
     3. I affirm that I have been given at least 21 days within which to
consider this release and its consequences, that I have seven days following my
signing of this Agreement to revoke and cancel the terms and conditions
contained herein and the terms and conditions of this Agreement shall not become
effective or enforceable until the seven-day revocation and cancellation period
has expired, and that, prior to the execution of this Agreement, I have been
advised by LSI to consult with an attorney of my choice concerning the terms and
conditions set forth herein. Any revocation or cancellation of this Agreement by
me pursuant to this paragraph shall be in writing delivered to LSI.

Page 1 of 4



--------------------------------------------------------------------------------



 



     4. (a) Until February 28, 2011, I shall not, without the prior written
consent of LSI Corporation’s Chief Executive Officer, (i) directly or indirectly
solicit (or encourage any company or business organization in which I am an
officer, employee, partner, director, consultant or member of a technical
advisory board to solicit or employ) or (ii) refer to any employee search firms,
any person who was employed by LSI as of the date hereof.
          (b) Until February 28, 2011, I shall not, without the prior written
consent of LSI Corporation’s Chief Executive Officer, at any time or for any
reason, anywhere in the world, directly or indirectly (i) engage in any business
or activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder (except as a holder of less than 5% of the combined
voting power of the outstanding stock of a publicly held company) or in any
other individual, corporate or representative capacity, or render any services
or provide any advice to any business, activity, person or entity, if I know or
reasonably should know that such business, activity, service, person or entity,
directly or indirectly, competes in any material manner with LSI’s business as
constituted on the date hereof, or (ii) meaningfully assist, help or otherwise
support any person, business, corporation, partnership or other entity or
activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder (other than in the capacity as a stockholder of less
than 5% of the combined voting power of the outstanding shares of stock of a
publicly held company) or in any other individual, corporate or representative
capacity, to create, commence or otherwise initiate, or to develop, enhance or
otherwise further, any business or activity if I know or reasonably should know
that such business, activity, service, person or entity, directly or indirectly,
competes in any material manner with LSI’s business as constituted on the date
hereof. For the purposes of this Agreement, LSI’s competitors shall be those
companies listed in the “Competition” section of LSI’s Form 10-K for the fiscal
year ended December 31, 2009.
          (c) If at any time I violate the provisions of Sections 4(a) or 4(b)
above, any amounts remaining unpaid as set forth in the Summary as well as any
benefits provided for in the Summary (other than those from qualified retirement
or welfare plans and my expatriate and relocation benefits) and any continuing
vesting of stock options or restricted stock units, if any, shall immediately be
forfeited and terminated, and any amounts already paid to me in accordance with
the Summary, except for the sum of One Thousand Dollars ($1,000) shall, at LSI’s
sole discretion, be required to be repaid by me to LSI within ten (10) business
days of LSI’s request in writing therefore. This provision shall not affect
LSI’s right to otherwise specifically enforce any provision relating to
non-solicitation or non-competition that is in this Agreement or in any other
agreement, document or plan applicable to me.
          (d) I hereby agree that, from time to time upon LSI’s reasonable
request, I shall assist LSI in connection with any pending or future dispute,
litigation, arbitration or similar proceeding or investigation or any regulatory
requests or filings involving LSI, any of its employees or directors or the
employees and directors of any subsidiary.
          (e) I agree to not (i) testify or otherwise provide testimony in any
form at or for any legal or administrative proceeding, including testimony
related to any matter involving LSI, unless legally compelled to do so or
(ii) make statements to third parties, the public, the press or the media or any
administrative agency, in either case that would portray LSI in an adverse light
or disparage LSI, or cause injury to LSI with respect to events occurring prior
to or after the date hereof.
          

Page 2 of 4



--------------------------------------------------------------------------------



 




     5. I agree to return to LSI any and all LSI property of any kind or
description whatsoever, including, but not limited to, any Confidential
Information (as defined below), which has been furnished to me or is held by me,
at my residence or elsewhere, and shall not retain any copies, duplicates,
reproductions or excerpts thereof. I also agree and covenant, that I shall not
divulge to any other person or entity any proprietary or confidential
information, whether written or oral, received or gained by me in the course of
my employment by LSI or of my duties with LSI (“Confidential Information”), nor
shall I make use of any such Confidential Information on my own behalf or on
behalf of any other person or entity, for so long as such Confidential
Information is not known to the general public.
     In addition, I agree to abide by the terms of any confidentiality and/or
proprietary information agreement that I have entered into with LSI, the terms
of which shall continue in full force and effect.
     6. If I am a California resident, I expressly waive Section 1542 of the
California Civil Code, which provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor.”
If I am a resident of another state, I agree to waive the benefits of any
statute similar in terms and effect to this provision.
     7. This Agreement contains the entire agreement concerning the subject
matter hereof and supersedes all prior agreements, understandings, discussions,
negotiations, and undertakings, whether written or oral, with respect thereto,
except for the confidentiality and/or proprietary information agreements
referred to above. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
     8. This Agreement may not be modified or amended except by a writing signed
by me and LSI’s Executive Vice President, General Counsel and Secretary.
     9. I understand that any taxes (other than the employer-mandated portion of
FICA and FUTA) which may become due as a result of any payment or transaction
contemplated by this Agreement including the attached Summary are my sole
responsibility, and I further agree to hold LSI harmless on account thereof.
     10. This Agreement shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any person or entity. To
the extent that federal law controls the interpretation or enforceability of any
provision of this Agreement, this Agreement shall be construed and enforced in
accordance with federal law. Otherwise, this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without reference to the principles of conflicts of law.

Page 3 of 4



--------------------------------------------------------------------------------



 



     BY SIGNING AND DELIVERING THIS AGREEMENT, I STATE THAT: I HAVE READ IT AND
UNDERSTAND IT; I AGREE WITH IT AND AM AWARE THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING RIGHTS PROVIDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT,
FOR CONSIDERATION TO WHICH I WAS NOT ALREADY OTHERWISE ENTITLED; I WAS ADVISED
TO, AND AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND
I HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY.

                  /s/ A. Micallef       Andy Micallef        Date: April 14,
2010     

Page 4 of 4